       Case 4:04-cr-00084-BLW Document 113 Filed 08/12/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,
                                            Case No. 4:04-CR-00084-BLW
                     Plaintiff,
        v.
                                            MEMORANDUM DECISION &
TROY D. HALL,                               ORDER
                    Defendant.

      Before the Court is Defendant Troy D. Hall’s Motion for Early Termination

of Supervised Release. Dkt. 108. For the reasons that follow, Mr. Hall’s motion is

GRANTED.

      Because Mr. Hall has served more than a year of supervised release, the

Court may terminate supervised release if it determines that “that such action is

warranted by the conduct of the defendant [to be] released and [is in] the interest of

justice.” 18 U.S.C. § 3583(e)(1). To make this determination, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a), including:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the public;
      (4) the need to provide the defendant with educational, vocational training,
      medical care or other rehabilitation; (5) the sentence and sentencing range
      established for the category of defendant; (6) any pertinent policy statement
      by the Sentencing Commission; (7) the need to avoid unwarranted sentence
      disparities among defendants with similar records who have been found
      guilty of similar conduct; and (8) the need to provide restitution to any
      victims of the offense.




MEMORANDUM DECISION & ORDER - 1
        Case 4:04-cr-00084-BLW Document 113 Filed 08/12/20 Page 2 of 3




See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),

(a)(7). The United State Probation Service supports Mr. Hall’s motion. Dkt. 108-

1. The United States opposes the motion because Mr. Hall has only served two of

the ten years of supervised release. Dkt. 110.

      The Court, having considered the § 3553(a) factors, finds that early

termination of Mr. Hall’s supervised release is warranted by his conduct and is in

the interest of justice. See § 3583(e)(1). Mr. Hall served a ten-year prison

sentence, during which he completed the RDAP program and obtained his GED.

Dkt. 108-3. After his release, Mr. Hall reestablished relationships with his family,

Dkt. 108-5, 6, and has consistently held a job at Gem State Manufacturing, Dkt.

108-4. In light of Mr. Hall’s performance over the last two years, the United States

Probation Office supports Mr. Hall’s request for early termination. Dkt. 108-1.

The Government offers only pro-forma opposition to Mr. Hall’s motion and fails to

account for the ten years of incarceration that Mr. Hall served prior to the period of

supervised release. Dkt. 110. Weighing the § 3553(a) factors, the Court concludes

that the public interest is no longer served by expending taxpayer funds––even at a

reduced level––to monitor Mr. Hall’s activities. It is in the interest of justice to

terminate Mr. Hall’s supervised release. See § 3583(e)(1).

      IT IS ORDERED that:




MEMORANDUM DECISION & ORDER - 2
      Case 4:04-cr-00084-BLW Document 113 Filed 08/12/20 Page 3 of 3




     1.    Defendant Troy D. Hall’s Motion for Early Termination of Supervise

Release, Dkt. 108, is GRANTED.


                                         DATED: August 12, 2020


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 3
